DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 4, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 11-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (U.S. Pat. App. Pub. No. 2020/0118559, hereinafter Huang).

Regarding claim 1, Huang discloses A computer-implemented method, comprising (The method performed by voice control apparatus 102; Huang, ¶¶ [0026]): detecting a first device at a location (The “voice control apparatus 102 includes a target selection module 106 configured to select a target appliance {a first device} to be controlled by user’s voice command processed by the voice control apparatus 102” and “the voice control apparatus is further configured to identify the appliance type based on the size, shape, location of the detected object based on the communication request.” Thus, the selected target appliance {first device} is selected {where detection occurs with selection} and identified “based on size, shape, and location” of the appliance {at a location}; Huang, ¶¶ [0027], [0058]); associating the first device with at least one device command (The voice control apparatus 102 can include “the NLP module 130... [which] includes a NLP model registry 136 that stores identifiers of the multiple NLP models 132 stored at the voice control apparatus 102 respectively in association with identifiers of multiple appliance types {one or more devices including a first device}” where the “NLP model 132 [processes a] voice command {device command} for the selected target appliance {one or more devices including the first device}.” Thus, the voice command {device command} is associated with the selected target appliance {the first device}.; Huang, ¶¶ [0028]); receiving an input (The voice control apparatus 102 includes “the voice communication interface 104 [which] is configured to receive voice command (e.g., voice-based inputs, voice input) from a user 122 for controlling one or more appliances 124 within the operating environment 100.”; Huang, ¶¶ [0026]); processing the input locally to determine a first device command associated with the input and included in the at least one device command (The “voice control apparatus 102 can... perform all NLP processing locally {processing the input locally}” and “the NLP module 130 includes a NLP model selection module 134 configured to select {to determine} a NLP model 132 to process voice command for the selected target appliance {a first device command associated with the input} in accordance with the stored relationship in the NLP model registry 136 {included in the at least one device command}.”; Huang, ¶¶ [0028]); and causing at least one first operation to be performed by the first device in accordance with the first device command (“voice control apparatus 102 can translate the voice command into the corresponding machine command, and send the machine command via a data communication interface 108 of the voice control apparatus 102 to the target appliance”; Huang, ¶¶ [0027]). 

Regarding claim 2, Huang discloses wherein the input includes a voice input (The voice control apparatus 102 includes “the voice communication interface 104 [which] is configured to receive voice command (e.g., voice-based inputs, voice input) from a user 122 for controlling one or more appliances 124 within the operating environment 100,” thus the input is a voice input.; Huang, ¶¶ [0026]). 

Regarding claim 3, Huang discloses wherein processing the input locally comprises recognizing locally a voice command included in the voice input, (The “voice control apparatus 102 can... perform all NLP processing locally {processing the input locally}” and “the NLP module 130 includes a NLP model selection module 134 configured to select a NLP model 132 to process voice command for the selected target appliance {a first device command associated with the input} in accordance with the stored relationship in the NLP model registry 136 {included in the at least one device command}.”; Huang, ¶¶ [0028]) wherein the voice command is associated with the first device command (“voice control apparatus 102 can translate the voice command into the corresponding machine command, and send the machine command via a data communication interface 108 of the voice control apparatus 102 to the target appliance.” As such, the voice command is associated with the machine command {first device command}.; Huang, ¶¶ [0027]). 

Regarding claim 4, Huang discloses wherein processing the input locally comprises foregoing transmitting the input to a remote system external to the location for processing Huang, ¶¶ [0028]). 

Regarding claim 6, Huang discloses wherein the input is further associated with a second device command (“the method 400 further comprises detecting a second user request to switch from the first target appliance to a second target appliance to be controlled by the user using one or more voice-based commands though the built-in voice communication interface of the voice control apparatus.”; Huang, ¶¶ [0067]), and the method further comprises causing at least one second operation to be performed by a second device in accordance with the second device command (“in response to detecting the second user request, the method 400 includes selecting the second target appliance for one or more voice-based commands that are to be received through the built-in voice communication interface”; Huang, ¶¶ [0067]). 

Regarding claim 11, Huang discloses One or more non-transitory computer readable media (Memory 906, or alternatively the non-volatile memory within memory 906, includes a non-transitory computer readable storage medium; Huang, ¶ [0100]) storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of (The method described with reference to voice control apparatus 102 and performed through “memory 906, or the non-transitory computer readable storage medium of memory 906, [which] stores the programs, modules, and data structures” for performing the functions described therein; Huang, ¶¶ [0026], [0100]): detecting a first device at a location (The “voice control apparatus 102 includes a target selection module 106 configured to select a target appliance {a first device} to be controlled by user’s voice command processed by the voice control apparatus Huang, ¶¶ [0027], [0058]); associating the first device with at least one device command (The voice control apparatus 102 can include “the NLP module 130... [which] includes a NLP model registry 136 that stores identifiers of the multiple NLP models 132 stored at the voice control apparatus 102 respectively in association with identifiers of multiple appliance types {one or more devices including a first device}” where the “NLP model 132 [processes a] voice command {device command} for the selected target appliance {one or more devices including the first device}.” Thus, the voice command {device command} is associated with the selected target appliance {the first device}.; Huang, ¶¶ [0028]); receiving an input (The voice control apparatus 102 includes “the voice communication interface 104 [which] is configured to receive voice command (e.g., voice-based inputs, voice input) from a user 122 for controlling one or more appliances 124 within the operating environment 100.”; Huang, ¶¶ [0026]); processing the input locally to determine a first device command associated with the input and included in the at least one device command (The “voice control apparatus 102 can... perform all NLP processing locally {processing the input locally}” and “the NLP module 130 includes a NLP model selection module 134 configured to select {to determine} a NLP model 132 to process voice command for the selected target appliance {a first device command associated with the input} in accordance with the stored relationship in the NLP model registry 136 {included in the at least one device command}.”; Huang, ¶¶ [0028]); and causing at least one first operation to be performed by the first device in accordance with the first device command (“voice control apparatus 102 can translate the voice command into the corresponding machine command, and send the machine command via a data communication interface 108 of the voice control apparatus 102 to the target appliance”; Huang, ¶¶ [0027]). 

Regarding claim 12, the rejection of claim 11 is incorporated. Claim 12 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 13, the rejection of claim 12 is incorporated. Claim 13 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 14, the rejection of claim 11 is incorporated. Claim 14 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 15, the rejection of claim 11 is incorporated. Claim 15 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Regarding claim 16, Huang discloses A system, comprising (The system disclosed with reference to the voice control apparatus 102; Huang, ¶¶ [0026]): a memory storing instructions (“memory 906, or the non-transitory computer readable storage medium of memory 906, [which] stores the programs, modules, and data structures” for performing the functions described therein; Huang, ¶ [0100]) and a processor that is coupled to the memory and, when executing the instructions, is configured to (the method is performed by “a voice control apparatus (e.g., the voice control apparatus 102, FIG. 1) having one or more processors and memory”; Huang, ¶¶ [0044]): detect a first device at a location (The “voice control apparatus 102 includes a target selection module 106 configured to select a target appliance {a first device} to be controlled by user’s voice command processed by the voice control apparatus 102” and “the voice control apparatus is further configured to identify the appliance type based on the size, shape, location of the detected object based on the communication request.” Thus, the selected target appliance {first device} is selected {where detection occurs with selection} and identified Huang, ¶¶ [0027], [0058]); associate the first device with at least one device command (The voice control apparatus 102 can include “the NLP module 130... [which] includes a NLP model registry 136 that stores identifiers of the multiple NLP models 132 stored at the voice control apparatus 102 respectively in association with identifiers of multiple appliance types {one or more devices including a first device}” where the “NLP model 132 [processes a] voice command {device command} for the selected target appliance {one or more devices including the first device}.” Thus, the voice command {device command} is associated with the selected target appliance {the first device}.; Huang, ¶¶ [0028]); receive an input (The voice control apparatus 102 includes “the voice communication interface 104 [which] is configured to receive voice command (e.g., voice-based inputs, voice input) from a user 122 for controlling one or more appliances 124 within the operating environment 100.”; Huang, ¶¶ [0026]); process the input locally to determine a first device command associated with the input and included in the at least one device command (The “voice control apparatus 102 can... perform all NLP processing locally {processing the input locally}” and “the NLP module 130 includes a NLP model selection module 134 configured to select {to determine} a NLP model 132 to process voice command for the selected target appliance {a first device command associated with the input} in accordance with the stored relationship in the NLP model registry 136 {included in the at least one device command}.”; Huang, ¶¶ [0028]); and cause at least one first operation to be performed by the first device in accordance with the first device command (“voice control apparatus 102 can translate the voice command into the corresponding machine command, and send the machine command via a data communication interface 108 of the voice control apparatus 102 to the target appliance”; Huang, ¶¶ [0027]). 

Regarding claim 17, the rejection of claim 16 is incorporated. Claim 17 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 18, the rejection of claim 16 is incorporated. Claim 18 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 20, the rejection of claim 16 is incorporated. Claim 20 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Geilhufe (U.S. Pat. App. Pub. No. 2002/0193989, hereinafter Geilhufe).

Regarding claim 5, the rejection of claim 1 is incorporated. Huang discloses all of the elements of the current invention as stated above. However, Huang fails to expressly recite wherein the location is a conference room.
Geilhufe teaches systems and methods of “voice user interfaces for devices.” (Geilhufe, ¶ [0007]). Regarding claim 5, Geilhufe discloses wherein the location is a conference room Geilhufe, ¶¶ [0060]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable natural language interface of Huang to incorporate the teachings of Geilhufe to include wherein the location is a conference room. The VUI described in Geilhufe can “improve the recognition accuracy of voice controlled devices” in light of their “intended operating environment, the capabilities of the speech recognition system used, and other factors.” (Geilhufe, ¶ [0047]).

Regarding claim 19, the rejection of claim 16 is incorporated. Claim 19 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Nell (U.S. Pat. App. Pub. No. 2017/0357637, hereinafter Nell).


Regarding claim 7, the rejection of claim 1 is incorporated. Huang discloses all of the elements of the current invention as stated above. However, Huang fails to expressly recite further comprising, in response to the input, obtaining event information associated with an event at the location.
The relevance of Nell is described above with relation to claim 2. Regarding claim 7, Nell discloses further comprising, in response to the input, obtaining event information associated with an event at the location (“the digital assistant detects one or more user inputs Nell, ¶¶ [0285]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable natural language interface of Huang to incorporate the teachings of Nell to include further comprising, in response to the input, obtaining event information associated with an event at the location. The systems and methods described in Nell “improve the user experience and allow for a more natural and personable interaction with the digital assistant.” (Nell, ¶ [0029]).

Regarding claim 8, the rejection of claim 1 is incorporated. Huang discloses all of the elements of the current invention as stated above. However, Huang fails to expressly recite further comprising, in response to the input, accessing a remote system external to the location.
The relevance of Nell is described above with relation to claim 2. Regarding claim 8, Nell discloses further comprising, in response to the input, accessing a remote system external to the location (“digital assistant client module 229 utilizes the various sensors, subsystems, and peripheral devices of portable multifunction device 200 to gather additional information from the surrounding environment of the portable multifunction device 200 to establish a context Nell, ¶¶ [0083], [0037]; FIG. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable natural language interface of Huang to incorporate the teachings of Nell to include further comprising, in response to the input, accessing a remote system external to the location. The systems and methods described in Nell “improve the user experience and allow for a more natural and personable interaction with the digital assistant.” (Nell, ¶ [0029]).

Regarding claim 9, the rejection of claim 1 is incorporated. Huang discloses all of the elements of the current invention as stated above. However, Huang fails to expressly recite further comprising: identifying a user at the location; and based on the user identification, causing at least one second operation to be performed by the first device.
The relevance of Nell is described above with relation to claim 2. Regarding claim 9, Nell discloses further comprising: identifying a user at the location (“the digital assistant detects... the one or more user inputs are associated with the event of the user arriving home. For example, the one or more user inputs are detected within a predetermined duration after detecting one or more events related to the user arriving home.” Taken alongside the recitation from Nell that the digital assistant used “gathered data [which] may include personal information data that uniquely identifies or can be used to contact or locate a specific person. Such personal information data can include demographic data, location-based data, telephone numbers, email addresses, home Nell, ¶¶ [0285], [0369]); and based on the user identification, causing at least one second operation to be performed by the first device (Relying on the identity of the user and the commands offered, the system “asks whether the user wishes to store the respective operating states of the plurality of devices in association with a custom scene command,” where the storage of the respective operating system states for the various devices is the second operation performed by all of the “various devices”, including the first device.; Nell, ¶¶ [0285]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable natural language interface of Huang to incorporate the teachings of Nell to include further comprising: identifying a user at the location; and based on the user identification, causing at least one second operation to be performed by the first device. The systems and methods described in Nell “improve the user experience and allow for a more natural and personable interaction with the digital assistant.” (Nell, ¶ [0029]).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Roman (U.S. Pat. App. Pub. No. 2018/0301148, hereinafter Roman).

Regarding claim 10, the rejection of claim 1 is incorporated. Huang discloses all of the elements of the current invention as stated above. However, Huang fails to expressly recite further comprising: recognizing a gesture in an image of the location; and based on the gesture, causing at least one second operation to be performed by the first device.
Roman teaches “methods and systems for connecting an assistant device to one or more IoT devices.” (Roman, ¶ [0002]). Regarding claim 10, Roman discloses further comprising: recognizing a gesture in an image of the location (“In at least one embodiment, a user’s Roman, ¶¶ [0032]-[0033]); and based on the gesture, causing at least one second operation to be performed by the first device (“The speech recognition output can be parsed to generate a transcript and/or text… [and] further be parsed to identify keywords and/or key phrases,” where “the assistant device can interpret non-verbal cues as a response... [such as] sign language and other physical movements” and where the identified keywords, described in the exemplary embodiment of “‘assistant device,’ ‘repeat,’ and ‘instruction’,” resulting in the “assistant device... then repeat[ing] the last instruction to the user {the second operation to be performed by the first device}.”; Roman, ¶¶ [0032], [0052]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable natural language interface of Huang to incorporate the teachings of Roman to include further comprising: recognizing a gesture in an image of the location; and based on the gesture, causing at least one second operation to be performed by the first device. “These solutions allow for the operation of the assistant devices in a natural and intuitive manner, facilitating control of unknown devices by high level commands,” as recognized by Roman. (Roman, ¶ [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Khan et al. (U.S. Pat. App. Pub. No. 20160155443) discloses systems and methods for device arbitration between listening devices including device arbitration and voice responsive functionality using only a local network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627.  The examiner can normally be reached on 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/SHAUN ROBERTS/Primary Examiner, Art Unit 2657